Filed with the Securities and Exchange Commission on February 20, 2008 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 304 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 305 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 304 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to introduce two new Funds to the Trust within the Winslow Green Funds family of funds:Winslow Green Growth Fund and Winslow Green Solutions Fund. SUBJECT TO COMPLETION, DATED FEBRUARY 13, 2008 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. Prospectus , 2008 Investor Shares Institutional Shares Investor Shares The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Winslow Green Growth Fund 1 Overview of the Fund 1 Performance 2 Fees and Expenses 4 Winslow Green Solutions Fund 6 Overview of the Fund 6 Performance 7 Fees and Expenses 7 Investment Objectives, Principal Strategies and Risks 9 Winslow Green Growth Fund – Investment Objective 9 Winslow Green Growth Fund – Principal Investment Strategies 9 Winslow Green Solutions Fund – Investment Objective 11 Winslow Green Solutions Fund – Principal Investment Strategies 11 Temporary Defensive Position 13 Principal Risks of Investing in the Funds 14 Portfolio Holdings Information 15 Management of the Funds 15 The Adviser 15 Portfolio Managers 16 Fund Expenses 16 Past Performance of Adviser’s Privately Managed Account 17 Shareholder Account Information 19 Pricing of Fund Shares 19 Fair Value Pricing 19 Choosing a Share Class 19 How to Purchase Shares 20 How to Redeem Shares 24 Internet Transaction Policy and Electronic Delivery 25 Account and Transactions Policies 25 Exchanging Shares 26 Shareholder Servicing Plan – Investor Class 26 Exchange/Redemption Fee 27 Tools to Combat Frequent Transactions 27 Distributions and Taxes 28 Dividends and Distributions 28 Tax Consequences 28 Financial Highlights 29 Privacy Notice PN-1 Winslow Management Company, LLC (“the Adviser”), is the investment advisor for the Winslow Green Growth Fund and the Winslow Green Solutions Fund (each, a “Fund”, and collectively, the “Funds”) and is located at 99 High Street, 12th Floor, Boston, Massachusetts 02110.The Funds are series of Professionally Managed Portfolios (the “Trust”).The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. This prospectus discusses Investor Class shares of the Funds and Institutional Class shares of the Winslow Green Growth Fund. This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The Funds had not commenced operations as of the date of this Prospectus. It is currently contemplated that before each Fund commences operations, it will participate in a tax-free reorganization with a corresponding series (each a "Predecessor Fund") of Forum Funds. If the reorganization is approved by shareholders of each Predecessor Fund, it is currently contemplated that the reorganization will occur on or about , 2008. Winslow Green Growth Fund Overview of the Fund What is the Investment Objective of the Fund? The Fund seeks capital appreciation through environmentally responsible investing. What are the Fund’s Principal Investment Strategies? The Fund expects to invest primarily in domestic small- and medium-sized companies that the Adviser believes are reasonably priced and exhibit the potential for superior growth.If the Fund is not invested primarily in small- or medium-sized companies due to, among other things, changes in the market capitalizations of those companies in the Fund’s portfolio, the Fund will limit new investments to small- and medium-sized companies. Under normal circumstances, the Fund intends to investprincipally in equity securities of domestic companies that are environmentally responsible, or “best in class” companies. The Adviser defines an environmentally responsible company as one that either provides environmental solutions or benefits; or one that operates responsibly with respect to the environment.“Best in class” companies have environmental programs that set a standard for their industry sector, and include environmental turnaround companies that may have a history of environmental problems, but have taken substantive steps to address or solve those problems. What are the Principal Risks of Investing in the Fund? There is the risk that you could lose money on your investment in the Fund.The following risks could affect the value of your investment: Concepts to Understand Capital Appreciation means the gain realized on an equity investment when it is sold for more than its original cost. If an investment is sold for less than its original cost, the loss realized is a capital loss. Environmentally Responsible Investing means investing in companies that provide environmental solutions or benefits; or in companies that operate responsibly with respect to the environment. Market Capitalization means the value of a company’s common stock in the stock market. Small-Sized Companies means companies with small market capitalizations, typically below $2billion. These companies are often referred to as “small-cap” companies. Medium-Sized Companies means companies with medium-sized market capitalizations, typically between $2billion and $10billion.These companies are often referred to as “mid-cap” companies. ■ The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; ■ Growth stocks fall out of favor with investors; ■ Securities of smaller size companies involve greater risk than investing in larger more established companies, and/or ■ The Fund’s environmental policy could cause it to make or avoid investments that could result in the Fund under-performing similar funds that do not have an environmental policy. Who May Want to Invest in the Fund? The Fund may be appropriate for investors who: ■ want assets invested in companies whose businesses help promote and sustain a healthy environment; ■ are willing to tolerate significant changes in the value of an investment; ■ are pursuing a long-term goal; and ■ are willing to accept higher short-term risk. The Fund may not be appropriate for investors who: ■ want an investment that pursues market trends or focuses only on particular sectors or industries; ■ need regular income or stability of principal; or ■ are pursuing a short-term goal or investing emergency reserves. Winslow Green Growth Fund Risk/Return Summary 1 Performance As the Winslow Green Growth Fund had not commenced operations prior to the date of this Prospectus, performance information is not available.Performance information will be available after the Fund has been in operations for a full calendar year. The following performance information relates to the Willow Green Growth Fund, a series of the Forum Funds Trust (the “Predecessor Fund”.)Effective as of the close of business on [, 2008], the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same adviser.As a result, the performance information provided below indicates some of the risks of investing in the Fund by showing the performance of the Predecessor Fund.The information below also illustrates how the Predecessor Fund’s performance has varied from year to year and the risks of investing in the Predecessor Fund by showing its highest and lowest quarterly returns.The table below illustrates the Predecessor Fund’s total return over time compared with a broad-based securities index. The historical information shown below from April1, 2001 to the reorganization reflects the historical performance of the Predecessor Fund.Prior to April1, 2001, the Adviser managed a common trust fund with an investment objective and investment policies that were, in all material respects, equivalent to those of the Predecessor Fund.The Predecessor Fund’s performance for periods before April 1, 2001 is that of the common trust fund and reflects the expenses of the common trust fund, which were approximately half of the Predecessor Fund’s current net expenses as of [, ].The performance of the common trust fund prior to April 1, 2001 is based on calculations that are different than the standardized method of calculations presented by the SEC. If the common trust fund’s performance had been readjusted to reflect the expenses of the Predecessor Fund for its first fiscal year, the performance would have been lower. The common trust fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results.The overall strength of the small-cap growth equity market, the overweighting of the Predecessor Fund’s portfolio in the medical products and biotechnology sectors, and the strong performance of certain stocks contained in the Predecessor Fund’s portfolio contributed to the Predecessor Fund’s exceptional performance during 1999 and 2003. The Fund may not perform at the same level in the future.Please note that this performance information is not of the Fund offered in this Prospectus, but rather a Predecessor Fund with identical investment objectives and strategies. Predecessor Winslow Green Growth Fund – Investor Class Calendar Year Total Returns During the periods shown in the chart, the highest quarterly return for Investor Shares was % (for the quarter ended , ) and the lowest quarterly return was% (for the quarter ended , ). 2 Winslow Green Growth Fund
